Name: 91/107/EEC: Commission Decision of 13 February 1991 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in the United States of America (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  America;  forestry;  wood industry;  agricultural policy
 Date Published: 1991-03-02

 Avis juridique important|31991D010791/107/EEC: Commission Decision of 13 February 1991 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in the United States of America (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) Official Journal L 056 , 02/03/1991 P. 0026 - 0028COMMISSION DECISION of 13 February 1991 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in the United States of America (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) (91/107/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/27/EEC (2), and in particular the second and third indents of Article 14 (3) thereof, Having regard to the requests made by Belgium, Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom, Whereas under the provisions of Directive 77/93/EEC, because of the risk of introducing harmful organisms, wood of Coniferae which meets the descriptions in CN code ex 4407 10, originating in Canada, China, Japan, Korea and the United States of America, may not be introduced into the Community, unless it is properly kiln-dried and identified as such; Whereas, however, the second indent of Article 14 (3) of Directive 77/93/EEC permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas, moreover, the third indent of Article 14 (3) of Directive 77/93/EEC permits derogations from the rule requiring a phytosanitary certificate if equivalent safeguards are given and provided that it is established that there is no risk of spreading harmful organisms; Whereas wood of conifers originating in the United States of America is currently introduced into the Community; whereas in the case of sawn wood, phytosanitary certificates are not generally issued in that country; whereas it appears that kiln-drying capacity is at present limited in the United States of America; Whereas, in respect of the United States of America, the Commission has established, on the basis of the information supplied by the United States of America and collected in that country during a mission carried out in 1990, that an officially approved and monitored programme of issuing 'certificates of debarking and grub hole control' has been set up to ensure proper debarking and to reduce the risk from harmful organisms; whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a Certificate of Debarking and Grub Hole Control issued under that programme; Whereas the Commission will ensure that the United States of America makes available all technical information necessary to assess the functioning of the Debarking and Grub Hole Control Certificate programme; Whereas the Member States should therefore be authorized to provide for derogations under the second and third indents of Article 14 (3) of Directive 77/93/EEC in respect of sawn wood of conifers originating in the United States of America for a limited period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Belgium, Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom are hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of Directive 77/93/EEC, with regard to the requirements referred to in Annex IV, Part A, 1 (1), and also from Articles 7 (2) and 12 (1) (b) of Directive 77/93/EEC for wood of Coniferae (CN code ex 4407 10) originating in the United States of America other than wood which has been kiln-dried to below 20 % moisture content, expressed as a percentage of dry matter at time of manufacture, achieved through an appropriate time/temperature schedule, and is so identified. 2. For the purpose of paragraph 1, the following conditions shall be satisfied: (a) the wood shall be totally stripped of its bark by means of debarking, edging, grading and board selection and shall be free of grub holes. Bark is considered to be the external part of wood capable of sustaining live bark-inhabiting insects or other harmful organisms at any stage of development, but does not extend to: - inner bark (bast), - ingrown bark, in particular around knots, - bark or pitch pockets as defined in the national grading rules for softwood dimension lumber. Grub holes are understood to mean insect bore-holes caused by wood-borers of the genus Monochamus, and defined for this purpose as those which are larger than 3 mm across; (b) the fact that the conditions laid down under (a) are satisfied shall have been checked by graders who are trained, qualified and authorized for that purpose under a programme approved by the Animal and Plant Health Inspection Service, US Department of Agriculture; (c) checks on compliance with the conditions laid down under (a) shall have been undertaken at mills by industry inspectors or their agents qualified and authorized for that purpose by the Animal and Plant Health Inspection Service, US Department of Agriculture. In addition, the checking system shall provide for inspectors of the Animal and Plant Health Inspection Service, US Department of Agriculture, undertaking occasional pre-shipment inspections, (d) the wood shall be accompanied by a Certificate of Debarking and Grub Hole Control which is standardized under the programme mentioned under (b), and complies with the specimen given in the Annex to this Decision, and which is issued by an authorized person on behalf of mills to participate in that programme by the Animal and Plant Health Inspection Service, US Department of Agriculture, and is filled in in accordance with the instructions set up under that programme. Article 2 Without prejudice to the provisions laid down in Article 14 (5) of Directive 77/93/EEC, the Member States listed in Article 1 (1) shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down in Article 1 (2) (a) and (d), as soon as a third such consignment has been intercepted. Article 3 The authorization granted in Article 1 shall expire on 31 December 1991. It shall be revoked earlier if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. Article 4 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Portugal and the United Kingdom. Done at Brussels, 13 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO